Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Because applicant filed amendment on 02/04/2022, wherein.
Claim 1, the prior art discloses most of the claimed invention; however, the prior art does not disclose “a supporting shafts fixed to outer side surfaces of a helmet main body, the supporting shafts having outer peripheral surfaces at which a plurality of contact pieces are formed; and a chin guard having proximal end portions forming supporting holes into which the supporting shafts are inserted, the chin guard being mounted to rotate around the supporting shafts that are inserted into the supporting holes, between a fully closed position at which the chin guard protects a jaw of a helmet wearer and a fully open position at which the chin guard expands a field of view of the helmet wearer, and at which cam surfaces, having positions of contact with the contact pieces that change accompanying rotation, are formed at inner peripheral surfaces of the supporting holes, wherein each cam surface has an anchor surface that, in a case in which the chin guard is rotated to a position immediately before the fully open position, by being abutted by at least one of the contact pieces accompanying rotation, imparts resistance in a direction opposite to a rotating direction of the chin guard, and a concave portion into which, in a case in which the chin guard is rotated past the immediately 

Claim 12, the prior art discloses most of the claimed invention; however, the prior art does not disclose “a shaft mechanism having a supporting plate and a supporting shaft, the shaft mechanism being fixed to an outer side surface of a helmet main body, the supporting shaft having a plurality of contact pieces formed on an outer peripheral surface; and a chin guard having a proximal end connected to the supporting shaft such that the chin guard rotates about the supporting shafts at a closed position, a temporarily open position, and a fully open position, the chin guard having a cam surface forming a closed loop surrounding the contact pieces, wherein the chin guard is configured to: rotate about a rotation axis between the closed position and the temporarily open position, and rotate about a first contact piece of the plurality of contact pieces between the temporarily open position and the fully open position, the rotation axis does not overlap with the first contact piece.”

Claims 1-7 and 12-15 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732